Citation Nr: 1756603	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for cervical radiculopathy in both upper extremities. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach condition secondary to cervical spine disorder.

4.  Entitlement to service connection for a bilateral hand disorder. 

5.  Entitlement to service connection for a right shoulder disorder. 

6.  Entitlement to service connection for bilateral restless leg syndrome as secondary to service-connected disabilities. 

7.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy in the left lower extremity. 

8.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy in the right lower extremity.

9.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability. 

10.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Mr. Christopher J. Boudi, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1953 to March 1957.

These matters come before the Board of Veterans' Appeals (Board) from March 2013 and June 2013 rating decisions by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO).  

In the March 2013 rating decision, the RO awarded service connection for radiculopathy in the right and left lower extremities and assigned each leg a 20 percent evaluation, effective from February 24, 2012, and the RO denied the claims for service connection for cervical spine disorder, cervical radiculopathy, bilateral hand disorder, GERD, and right shoulder disorder.  In the June 2013 rating decision, the RO denied the claim for increased rating for lumbar spine disability, denied the claim for TDIU, and denied the claim for service connection for bilateral restless leg syndrome.  The Veteran appealed the denial of his claims for higher evaluations, TDIU, and service connection claims. 

Following certification of the appeal to the Board, the Veteran submitted additional evidence in support of his claims, to include a July 2016 Spine Diseases Disability Benefits Questionnaire (DBQ) completed by his private physician and a September 2016 private Vocational Evaluation report.  In a March 2017 informal hearing presentation, the Veteran's representative waived initial consideration of the additional evidence.  

In an October 2017, the Board granted a 60 percent rating for lumbar spine disability, and granted entitlement to a TDIU.  

The issues of entitlement to service connection for cervical spine disorder, bilateral hand disorder, cervical radiculopathy, GERD, right shoulder disorder, and restless leg syndrome, and entitlement to increased ratings for radiculopathy in the right and left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017). 

In this instance, in an October 2017 decision, the Board awarded an increased rating of 60 percent for lumbar spine disability, effective from July 12, 2016.  This increased rating was assigned based on evidence of intervertebral disc syndrome (IVDS) incapacitating episodes under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  However, the Formula for Rating IVDS does not provide for separate evaluations for neurological manifestations, to include radiculopathy, for which the Veteran is already service-connected and rated as 20 percent disabling in each leg.  Rather, the IVDS formula rating is compared with the combination of the orthopedic and neurologic ratings from the General Formula.  See 68 Fed. Reg. 51455 (Aug. 27, 2003); 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  Thus, the Board's award of an increased rating based on IVDS in conjunction with the already service-connected bilateral lower extremity radiculopathy violated the rule against pyramiding.  See 38 C.F.R. § 4.14 (2017), as interpreted in VA's Adjudication Procedure Manual M21-1, III.iv.4.A.3.a.  

Accordingly, the Board's October 2017 decision will be vacated in its entirety and a new decision will be entered as if the October 2017 decision had never been issued.


FINDINGS OF FACT

1.  For the period prior to July 12, 2016, the Veteran's lumbar spine disability is manifested by limitation of motion, painful motion, muscle spasms, tenderness, and radiating pain, but without evidence of  ankylosis of the thoracolumbar spine or episodes of incapacitation lasting six or more weeks due to intervertebral disc syndrome (IVDS).

2.  Since July 12, 2016, the Veteran's lumbar spine disability has been manifested by IVDS and resulted in incapacitating episodes having a total duration of at least 6 weeks during any 12 month period, but without evidence of unfavorable ankylosis of the entire spine.

3.  The continuance of a 40 percent rating for a lumbar spine disability in conjunction with the separate 20 percent ratings for each lower extremity radiculopathy is a greater benefit than the award of a single 60 percent rating for IVDS.


4.  The severity of the Veteran's service-connected disabilities precludes him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  The criteria for entitlement to a TDIU since February 24, 2012 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in April 2012 and June 2013 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Board acknowledges that the Veteran was afforded VA spine examinations in February 2013 and April 2013, and he has since asserted that his disability has worsened.  The Veteran has submitted a July 2016 spine disability benefits questionnaire (DBQ), which reflects more recent relevant information regarding the severity of the Veteran's spine disability.  Moreover, the Veteran waived an initial consideration and requested that the Board adjudicate his claim based on the evidence of record.  

The Board notes that the mere passage of time does not trigger VA's duty to provide an additional medical examination; rather the record must reflect that the evidence does not indicate the current severity of the Veteran's disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  A remand for a new VA examination is therefore not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim for a higher schedular rating for the Veteran's spine disability.

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Degenerative arthritis of the spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2016).  The General Rating Formula for Diseases and Injuries of the Spine provides that a 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Also, in pertinent part, provides the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.)  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4. 40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4. 40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2016).  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends that a higher rating is warranted for his lumbar spine disability.  In the June 2013 rating decision on appeal, the RO continued the 40 percent evaluation assigned.  

In order to warrant a rating in excess of 40 percent, the Veteran's lumbar spine disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Code 5235-5242) or manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months (Diagnostic Code 5243).

Period Prior to July 12, 2016 

In January 2012, VA received the Veteran's inquiry about when his lumbar spine disability would be re-evaluated.  In a February 2012 statement in support of the case, the Veteran asserted that his lumbar spine disability had worsened and he was no longer able to work.  He reported that he was unable to sit or stand for prolonged periods of time, and he needed to take more frequent breaks to help alleviate his symptoms.  The Veteran further reported that on occasion, he experienced such increased pain that he could no longer move and he would need to lie down.  The Veteran also described radiating pain and numbness down his lower extremities.  

In support of his claim, the Veteran submitted private treatment records from his treating neurologist and other medical providers that showed complaints of low back pain associated with diagnoses of degenerative disc and degenerative joint diseases of the lumbar spine.  He has also undergone a VA examination to evaluate the severity of his disability during the period prior to July 12, 2016. 

A February 2012 private treatment record shows that the Veteran had an initial consultation and he presented with complaints of low back pain, muscle tightness, and neurologic involvement in his lower extremities.   The Veteran denied any bowel or bladder problems.  Clinical evaluation revealed findings of normal gait with toe and heel walking, but evidence of ataxia on tandem gait.  Muscle strength was evaluated as normal and there was no evidence of atrophy.  There was evidence of reduced reflexes and sensation in the lower extremities.  Range of motion testing revealed evidence of limitation of flexion, extension, and lateral movement of his lumbar spine.  There was also evidence of muscle spasms and tenderness, and straight leg test was positive on both legs.  It was noted that a private MRI report revealed findings of HNP at L3-4, L4-5, and L5-SI with degenerative disc disease and there was diagnostic evidence of bilateral radiculopathy.  Subsequent private treatment records dated through 2013 show similar findings. 

The Veteran was afforded a VA spine examination in February 2013.  The examination report shows a diagnosis of HNP with bilateral lower extremity radiculopathy.  The Veteran complained of constant low back pain which he rated as 3 out of 10 on the pain scale and with daily flare-ups of increased pain.  The Veteran reported that he is able to function despite his lumbar spine disability, but he needs to sit down or take showers to help alleviate pain.  He also described radiating pain down his lower extremities.  He reported that he was able to walk one mile, sit for approximately one hour, and stand for 45 minutes.  He takes ibuprofen twice a day.  

The 2013 VA examiner noted that clinical evaluation revealed normal muscle strength and normal reflexes, but decreased sensation in both lower extremities.  The Veteran had a normal gait.  Straight leg test was negative.  There was no evidence of ankylosis or muscle atrophy.  It was noted that the Veteran had radiculopathy in both lower extremities involving the sciatic nerve that was moderate in severity.  It was not felt that the Veteran had intervertebral disc syndrome (IVDS) or that his disability resulted in physician prescribed bed-rest.  The VA examiner noted that the Veteran reported that his disability impacted his ability to work as a self-employed sculptor, because he was unable to stand for prolonged periods and he had difficulty lifting objects.  

In an April 2013 addendum medical report, the VA examiner recorded the Veteran's range of motion in his lumbar spine as limited to 85 degrees on forward flexion and 20 degrees on extension when painful motion begins.  There was no evidence of additional functional impairment after repetitive use. 

The Veteran next submitted a January 2015 lumbar spine statement completed by his treating private physician.  The private report noted that a December 2014 MRI report showed abnormal findings of herniated disc protrusion and degenerative disc disease in the Veteran's lumbar spine.  The Veteran complained of low back pain, radiating pain down his right lower extremity, and weakness in both lower extremities.  Clinical evaluation revealed findings of positive straight leg test, abnormal gait, decreased sensation, decreased reflexes, tenderness, crepitus, muscle spasms, motor loss, and muscle weakness.  It was noted that the Veteran was unable to stand or sit for more than short periods, and he was unable to lift more than 10 pounds.  The private physician concluded that the Veteran was limited to employment that allowed him to change position and take unscheduled walking breaks.  It was felt that his disability would impact more than 25 percent of his work day. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his service-connected lumbar spine disability for the period prior to July 12, 2016.  Here, there is no medical evidence of unfavorable ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a higher disability rating during the period prior to July 12, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

Specifically, since initiating his increased rating claim in January 2012, ankylosis has not been demonstrated by the Veteran's ranges of motion of the lumbar spine.  Rather, the April 2013 addendum to the VA spine examinations as well as the private medical records have shown some range of motion in his lumbar spine, albeit limited motion.  The VA examiner also made a specific determination that the Veteran did not have ankylosis of his lumbar spine in the examination report.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  The VA and private medical records do not document that the Veteran's lumbar spine is ankylosed at any point.  As there is no medical evidence of unfavorable ankylosis, a disability rating in excess of 40 percent for the period prior to July 12, 2016 is not warranted based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243. 

Additionally, at VA spine examination, incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician were not demonstrated. While the Veteran reported that his back pain was so severe on occasion that he would need to lie down, neither the VA examination nor VA and private treatment records document incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician for the period prior to July 12, 2016.  Thus, this evidence does not warrant a disability rating in excess of 40 percent prior to July 12, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243. 

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his service-connected lumbar spine disability for the period prior to July 12, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243. 

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's lumbar spine must demonstrate ankylosis in an unfavorable position or incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months.  

Accordingly, the Board finds the current 40 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his lumbar spine disability period prior to July 12, 2016.   See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4. 40, 4.59.

Period Since July 12, 2016 

As of July 12, 2016, the Veteran has met the criteria for a 60 percent rating under the IVDS Formula.  In a July 2016 DBQ, it was noted that the Veteran has IVDS and he experienced incapacitating episodes of such lasting at least six weeks during a one year period.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, this warrants a 60 percent rating, which is the highest possible rating under that formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Any higher rating would require ankylosis, which has not been shown.  The Veteran was not found to exhibit either actual or functional unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Rather, The 2016 Spine DBQ shows range of motion testing revealed forward flexion limited to 70 degrees.  

Further, the Board notes that as 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

As described above, Note (1) of the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  In this case, the medical evidence of record does not show any associated neurologic abnormalities of bowel and bladder.   In addition, the Veteran has already been awarded separate ratings for neurologic involvement in his right and left lower extremities, currently each rated as 20 percent disabling.  Entitlement to initial increased rating regarding radiculopathy in the right and left lower extremities are discussed in the remand below.

Thus, the Veteran has met the criteria for a 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes, and he is already service-connected for radiculopathy in both lower extremities, with 20 percent rating each.  However, as discussed above in the Introduction, the Formula for Rating IVDS does not provide for separate evaluations for neurological manifestations such as radiculopathy and to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, an award of separate ratings for IVDS and bilateral lower extremity neuropathy would violate the rule against pyramiding.  See VA's Adjudication Procedure Manual M21-1, III.iv.4.A.3.a. 

To that end, the Board has a duty to award the highest rating possible.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (explaining that the Secretary is required to maximize benefits).  As such, the Board could award a single 60 percent rating under the IVDS formula, or it could continue the 40 percent rating for the lumbar spine disability and the two 20 percent ratings for bilateral lower extremity radiculopathy.  In this instance, the current assigned 40, 20, and 20 percent ratings (for the back, left lower radiculopathy, and right lower radiculopathy) has a combined rating of 60 percent with possibility of increase rating for each lower extremity, which is a greater benefit than one single 60 percent rating.  See 38 C.F.R. § 4.25.

For the foregoing reasons, a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted.  As the preponderance of the evidence is against assignment of any higher or separate rating, the benefit-of-the doubt doctrine is not otherwise for application.  38 U.S.C § 5107 (b); 38 C.F.R. § 4.3.

Extraschedular Consideration

The Board notes that the Veteran has submitted evidence and argument that his disability impacts his employment as a self-employed artist and sculptor.  He has provided medical evidence that demonstrates that his lumbar spine disability would result in him missing approximately 25 percent of a regular work day due to flare-ups.  See January 2015 private lumbar spine medical statement.  As such, the Board finds that a question of whether referral for extraschedular consideration is warranted for the service-connected lumbar spine disability has been raised by the record and should be considered herein. 

In exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  

Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  

Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Here, because the schedular rating and regulations (38 C.F.R. §§ 4. 40, 4.45, 4.59) for the Veteran's lumbar spine disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.   Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods and his ability to lift heavy objects.  The regulations address limitation of motion, pain, and weakness, as well as required bedrest to alleviate symptoms.  

Here, the Veteran's pain upon motion and weakness were considered in assigning him his disability rating.  However, even with consideration of his pain, his ranges of motion of the lumbar spine were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with the lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




3.  TDIU 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.16 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

The Veteran's lumbar spine disability with bilateral radiculopathy meets the criteria for disabilities resulting from common etiology constituting one disability rated as 60 percent since February 24, 2012.  38 C.F.R. §§ 4.25, 4.26 (2016).   The schedular criteria for TDIU are met.  In this case, the remaining question is whether the Veteran's service-connected disabilities render him unemployable. 

The Veteran's claim for a TDIU was received on February 24, 2012.  At that time, the Veteran asserted that he was unable to obtain and maintain employment.  He stated that he could not sit or stand for prolonged periods and he needs to take frequent breaks because of the severity of his service-connected disabilities.  

On his March 2012 Application for Increased Benefits Based on Unemployability, the Veteran reported that his disabilities impacted his ability to work full-time in 2001 and that he last worked full-time in 2001.  He also reported that his previous occupation was an art teacher and department chair at a high school.  He had retired in June 1995.  The Veteran had completed four years of college education.  

In June 2013 and September 2013 correspondences, the Veteran clarified that since he retired from teaching, he had worked as a self-employed artist and sculptor.  He would work between 40 to 65 hours a week at times, but his ability to work had drastically decreased since 2007 because of the severity of his lumbar spine disability.  The Veteran reported that he had not earned any income as an artist in the last twelve months.  

At an April 2013 VA examination, the VA examiner noted that the Veteran's lumbar spine disability impacted his ability to work as an artist because he was unable to sit or stand for prolonged periods.  In a January 2015 private lumbar spine medical statement, the Veteran's treating private physician found that the Veteran's lumbar spine and lower extremity radiculopathy disabilities caused him functional impairment that impeded his ability to work since 2012.  It was observed that the Veteran was unable to sit or stand for prolonged periods, he required frequent breaks to walk arounds, and he was unable to lift more than 10 pounds.  It was felt that the Veteran's disabilities would result in more than four days of missed work a month.  

In a September 2016 private vocational evaluation, the private examiner opined that the Veteran's service-connected disabilities precluded his ability to work.  It was noted that the evidence of record showed that the Veteran's service-connected disabilities limited his ability to sit and stand for longer than 10 minutes at a time, and he was only able to sit or stand for at most two hours in an eight hour day.  It was noted that the Veteran was unable to focus on task because he was distracted by painful motion in his spine and legs. The private examiner found that the Veteran was unable to perform even sedentary employment.  The private examiner concluded that the Veteran's service-connected disabilities resulted in significant physical restrictions that precluded his ability to work since early 2012.

As noted above, the claim was received on February 24, 2012.  The Board finds that the preponderance of the evidence demonstrates that the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected lumbar spine and lower extremity radiculopathy disabilities for the entirety of the appeal period.  Any reasonable doubt created in the evidence has been resolved in favor of the Veteran, and entitlement to TDIU is warranted.  Accordingly, entitlement to a TDIU is granted.


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar spine disability is denied. 

Entitlement to a TDIU from February 24, 2012 is granted. 


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disorder, a bilateral hand disorder, cervical radiculopathy, GERD, a right shoulder disorder, and restless leg syndrome, and entitlement to increased ratings for radiculopathy in the right and left lower extremity.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes a June 1995 response shows that the Veteran's service treatment records are unavailable and presumed destroyed by the 1973 fire.  It was further noted that there was insufficient information regarding the Veteran's unit assignment to conduct a search of unit records and morning reports.  

In 2001, it appears that the Veteran submitted copies of morning reports from November 1955 that showed he was excused from duty.  These records contained the Veteran's unit assignment, 85th Bomb Squadron Tac, and show that he was stationed at RAF STA Sculthorpe, UK, APO 22 USAF.  No further attempt has been made to obtain additional morning reports.  In addition, no attempt has been made to obtain the Veteran's service personnel records.  It is noted that his service personnel records might at least contain a copy of the Veteran's separation examination and that such records would be useful in adjudicating the current matters on appeal.  See 38 C.F.R. § 3.159 (c)(2) (2016).

The Veteran has reported that he received emergency treatment for injuries to his hands, right shoulder, and back that he sustained from a fall in 1955 during his period of service.  See March 1995 statement in support of the case.  Notably, VA has already conceded that the Veteran sustained injury from a fall in 1955 when it awarded service connection for lumbar spine disability.  See June 2002 rating decision.  Since VA has a heightened duty to assist because the Veteran's service treatment records are unavailable, the Board finds that the Veteran should be afforded VA examination to obtain medical opinion on whether the Veteran's current right shoulder, hands, and cervical spine disorders are related to his in-service fall.  

In addition, the Veteran should be provided with another VA examination in conjunction with his claim for service connection for bilateral restless leg syndrome as secondary to his service-connected disabilities.  The record currently contains conflicting medical evidence on this matter.  In an April 2013 VA examination report, the VA examiner concluded that it was less likely than not that the Veteran's restless leg syndrome was secondary to his service-connected lumbar spine disability.  The VA examiner noted that a review of the medical literature did not support such an association.  It was noted that peripheral neuropathy often included symptoms of restless leg syndrome.  In contrast, the Veteran provided a May 2013 private medical statement that stated that the Veteran's bilateral restless leg syndrome was secondary to his service-connected lumbar spine disability as spinal injuries can aggravate restless leg syndrome.  However, the private physician failed to provide a statement regarding the amount of aggravation over the baseline of the condition.  Further, since the 2013 VA examination, the Veteran's lumbar spine disability has been identified as now involving IVDS.  On remand, the Veteran should be afforded with a new VA examination in conjunction with his claim. 

Also, on remand, the Veteran should be afforded with a new VA examination to determine the current severity of his service-connected radiculopathy in his right and left lower extremity.  The record contains additional medical evidence that suggests his disabilities have worsened since he was last evaluated in April 2013.  A new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Seek the Veteran's assistance in identifying outstanding records of pertinent private treatment.  After acquiring this information and obtaining any necessary authorization, attempts should be made to obtain and associate these records with the claims file.

2. Update the claims folder with the Veteran's VA treatment records dated since May 2013. 

3.  Contact the Veteran and request that he submit completed VA Form 13055 and/or 13075 to allow a further request for unit reports and morning report from the National Personnel Records Center or the appropriate facility.  It is noted that the Veteran's unit assignment was 85th Bomb Squadron Tac. Additionally, attempt to obtain any emergency treatment records at the medical facility at RAF STA Sculthorpe, UK, APO 22 USAF in October 1955 to November 1955 for injuries from a fall.  The Veteran should be advised to submit any service treatment records in his possession.

4. Take appropriate steps to secure all of the Veteran's service personnel records.  These records shall be associated with the claims file.

5. After completing the foregoing development,  schedule the Veteran for VA examination(s) to determine the nature and etiology of his claimed cervical spine disorder, bilateral hand disorder, right shoulder disorder, and GERD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including any available service records, post-service medical records, and the Veteran's assertions. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service.  In doing so, the VA examiner should consider the Veteran's reports of in-service fall in 1955 that resulted in injuries to his back, hands, and shoulder. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Schedule the Veteran for VA examination to determine the etiology of his claimed bilateral restless leg syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including medical records and the Veteran's assertions.

The examiner is asked to answer whether it is at least as likely as not that the Veteran's bilateral restless leg syndrome is proximately caused or aggravated by his service-connected lumbar spine and radiculopathy disabilities.   In doing so, VA examiner should consider the findings in the 2013 VA examination report as well as the 2012 private medical nexus statements of records. 

The VA examiner is asked to reconcile any conflicting medical evidence of record. 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. Schedule the Veteran for a VA neurologic examination to assess the current severity of the service-connected right and left lower extremity radiculopathy.  All indicated tests and studies shall be conducted.  The examiner is requested to review all pertinent records associated with the claims file, including medical records and the Veteran's assertions.

The examiner shall specify the nerves affected by the service-connected neurologic disability of the right and left lower extremities and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia (e.g., mild, moderate, moderately severe, severe).   To the extent possible, the VA examiner should identify the symptoms manifested by any non-service connected disability impacting the Veteran's legs. 

The examiner must provide adequate rationale for any opinion given.

8. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


